RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1653-16T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

L.C.,

        Defendant-Appellant,

and

J.T.,

     Defendant.
————————————————————————————————
IN THE MATTER OF THE GUARDIANSHIP
OF H.E.T.,

     Minor.
————————————————————————————————

              Submitted October 11, 2017 – Decided October 30, 2017

              Before Judges Hoffman, Gilson and Mayer.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Passaic
              County, Docket No. FG-16-0086-15.

              Joseph E. Krakora, Public Defender, attorney
              for   appellant  (Anna   Patras,  Designated
              Counsel, on the brief).
            Christopher S. Porrino, Attorney General,
            attorney for respondent (Jason W. Rockwell,
            Assistant Attorney General, of counsel; Jesse
            J. Sierant, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (Joseph Hector
            Ruiz, Designated Counsel, on the brief).

PER CURIAM

     Defendant L.C. appeals from a December 8, 2016 judgment

terminating her parental rights to her son H.E.T. (Harry), born

in 2010.1    Defendant raises the following points of argument for

our consideration:

              THE DECISION TO TERMINATE L.C.'S PARENTAL
              RIGHTS WAS NOT SUPPORTED BY SUFFICIENT
              CREDIBLE EVIDENCE.

        [A.] PRONGS ONE & TWO: DCPP FAILED TO DEMONSTRATE
             BY CLEAR AND CONVINCING EVIDENCE A CAUSAL
             CONNECTION BETWEEN THE MOTHER'S ACTIONS AND
             HARM OR IMMINENT RISK OF HARM TO H.E.T. AND
             THAT THE MOTHER WAS UNWILLING OR UNABLE TO
             ELIMINATE THAT HARM.

        [B.] PRONG   THREE:   DCPP   DID   NOT   PROVIDE
             "REASONABLE EFFORTS" []INCLUDING AN INQUIRY
             INTO ALTERNATIVES TO TERMINATION.

        [C.] PRONG FOUR: THE TRIAL COURT ERRED IN FINDING
             THAT THE TERMINATION OF THE MOTHER'S



1
  We use initials and pseudonyms to protect the family's privacy.
Harry's biological father, J.T., voluntarily surrendered his
parental rights before the proceedings under review.



                                  2                         A-1653-16T1
                PARENTAL RIGHTS WILL NOT DO MORE HARM THAN
                GOOD.

We find no merit in any of those arguments and, except as addressed

herein, they lack sufficient merit to warrant discussion in a

written opinion.          R. 2:11-3(e)(1)(E).

       After a four-day trial, Judge Daniel J. Yablonsky found that

the    Division      of   Child   Protection         and     Permanency   (Division)

satisfied the four prongs of the best interests test, N.J.S.A.

30:4C-15.1(a).        We owe deference to Judge Yablonsky's decision,

unless it was not supported by sufficient credible evidence or was

otherwise "so wide of the mark that a mistake must have been made."

N.J. Div. of Youth and Family Servs. v. M.M., 189 N.J. 261, 279

(2007) (citation omitted).            Having reviewed the record in light

of that standard, we find no basis to disturb the order on appeal.

We    affirm   for    the   reasons   stated         by    Judge   Yablonsky   in   his

comprehensive thirty-three-page written opinion issued on December

7, 2016, and for the reasons stated in this opinion.

        Since Judge Yablonsky's opinion sets forth the essential

facts, we need not repeat them here.                      To summarize, defendant's

involvement with the Division began in July 2010, when the Division

received a report, stating defendant lacked parenting skills to

care for her infant son, Harry.                 In February 2011, defendant's

mother    contacted       the   Division       and    reported     defendant    smokes


                                           3                                   A-1653-16T1
marijuana daily, "drops [Harry] off at different people's houses

to babysit," and leaves dog feces on the floor.   When a caseworker

visited defendant's home the following day, defendant stated her

mother made the report because they had a physical altercation.

Defendant denied smoking marijuana, but she submitted to a urine

screen, which tested positive for marijuana.

     Eventually, the Division removed Harry from defendant's care

twice due to her alcohol and marijuana abuse, with the first

removal occurring in February 2012.   On April 30, 2012, defendant

stipulated to child abuse or neglect due to her positive urine

screens for marijuana and alcohol use while she was the sole

caregiver of Harry.    After the Division provided defendant with

extensive services, and she completed a treatment program, the

court ordered Harry returned to defendant's care in September

2013.

     The second removal occurred in July 2014, after a Division

caseworker conducted an unannounced visit at defendant's home and

found defendant visibly intoxicated and incoherent while caring

for Harry.   Thereafter, the Division again provided defendant with

substance abuse evaluations and treatment; however, she continued

to relapse and test positive for both alcohol and marijuana.

     Since December 2015, Harry has been with M.C., who wants to

adopt him.   Before that, Harry had been in and out of six other

                                 4                          A-1653-16T1
foster   homes.     The    Division      investigated   various    potential

relative caregivers, but ruled them out.

     At trial, which began in June 2016, the Division presented

testimony from two caseworkers, the foster mother, and Dr. Robert

Kanen, a psychologist.      Defendant testified on her own behalf and

presented testimony from her expert, Dr. James Reynolds, also a

psychologist.      The    court   also    considered    numerous   documents

received in evidence.

     Addressing prong one, the court found the Division provided

defendant with appropriate services and extensive treatment for

over five years, but defendant continued to relapse and could not

sustain sobriety.    The court also found that defendant's relapses

and inability to maintain sobriety had caused harm to Harry by

delaying   their    reunification         process.       In    making    that

determination, the court relied on the testimony of both Dr. Kanen

and Dr. Reynolds.   The court also found that defendant's "sporadic

visitations" with Harry had caused harm to the child.

     Turning to prong two, the court found that defendant's history

of substance abuse demonstrated she had little likelihood of

successfully maintaining sobriety.          The judge again relied on the

testimony of both Dr. Kanen and Dr. Reynolds.                 The court also

found defendant unable or unwilling to provide a safe and stable

home for Harry.

                                      5                              A-1653-16T1
     Addressing prong three, the court found the Division had

provided defendant with reasonable services over the previous five

years,    including   substance   abuse   treatment,    parenting    skills

training, psychiatric evaluations, and visitation.         The court also

found    the   Division   had   investigated   all   potential    relative

caregivers, and all were "appropriately ruled out."

     Finally, with regard to the fourth prong, again relying on

expert testimony, the court found the record contained clear and

convincing evidence that terminating defendant's parental rights

would not do more harm than good. In particular, the court focused

on Harry's need for permanency and found that adoption by the

foster mother provided Harry the best prospect for achieving such

permanency.

     Defendant's      arguments   asserting    the   Division   failed     to

satisfy prongs one and two of the best interests test clearly lack

merit.    See N.J.S.A. 30:4C-15.1(a)(1), -15.1(a)(2).           A parent's

"inability to provide a stable and protective home" for his or her

child is highly relevant to whether he or she "can cease to inflict

harm" on them.     N.J. Div. of Youth and Family Servs. v C.S., 367
N.J. Super. 76, 118 (App. Div.), certif. denied, 180 N.J. 456

(2004).    Further, a key issue is whether the parent "can become

fit to assume the parental role within time to meet the child's



                                     6                              A-1653-16T1
needs."     N.J. Div. of Youth and Family Servs. v. F.M., 375 N.J.

Super. 235, 258 (App. Div. 2005).

     Defendant's continuing failure to provide Harry with a safe

and stable home, and her inability to address her substance abuse

issues, harmed Harry by causing him to remain in foster care since

July 2014, moving among six different foster homes until his

current placement with M.C.        See N.J. Div. of Youth and Family

Servs. v. R.G., 217 N.J. 527, 557 (2014) (citing In re Guardianship

of K.H.O., 161 N.J. 337, 348-49 (1999)).             Moreover, defendant's

own expert opined that she was still not capable of acting as a

parent by the time of the trial.         See F.M., supra, 375 N.J. Super.

at 258.

     Defendant's      arguments   asserting    the    Division     failed       to

satisfy prong three of the best interests test similarly lack

merit.       See   N.J.S.A.    30:4C-15.1(a)(3).        The      third     prong

"contemplates efforts that focus on reunification of the parent

with the child and assistance to the parent to correct and overcome

those circumstances that necessitated the placement of the child

into foster care."     In re Guardianship of K.H.O., supra, 161 N.J.

at 354.     "Although the Division has a statutory duty to evaluate

relatives    as    potential   caretakers,    there    is   no    presumption

favoring the placement of a child with such relatives."             N.J. Div.



                                     7                                   A-1653-16T1
of Youth & Family Servs. v. J.S., 433 N.J. Super. 69, 82 (App.

Div. 2013), certif. denied, 217 N.J. 587 (2014).

     The record reflects the Division made numerous referrals (and

sometimes re-referrals) for both substance abuse and psychological

counseling.      Although   defendant      did    not   receive    all   of    the

treatment    recommended    for    her,    this    often   occurred      due    to

defendant's    noncompliance      or   nonattendance,      rather     than     the

Division's failure to provide reasonable services.                Additionally,

we reject defendant's contention that the Division arbitrarily

ruled out Harry's relatives as placements in order to terminate

her parental rights.        The record provides no support for this

claim.

     Defendant's    arguments      asserting      the   Division    failed      to

satisfy prong four of the best interests test also lacks merit.

See N.J.S.A. 30:4C-15.1(a)(4).         As explained by our Supreme Court:

            When a parent has exposed a child to
            continuing harm . . . and has been unable to
            remediate the danger to the child, and when
            the child has bonded with foster parents who
            have provided a nurturing and safe home, in
            those circumstances termination of parental
            rights likely will not do more harm than good.

            [N.J. Div. of Youth & Family Servs. v. E.P.,
            196 N.J. 88, 108 (2008).]

     Defendant     argues    the       Division     impermissibly        limited

visitation between her and Harry in order to "strengthen its case


                                       8                                 A-1653-16T1
and limit [her] defenses going forward." Furthermore, by providing

inadequate     visitation,       defendant    argues   that      the         Division

"manipulated       the   situation   to   deprive   [her]   of     a       meaningful

opportunity to maintain and strengthen her bond with Harry. . . ."

Defendant's argument, however, ignores the fact that she often

missed her scheduled visits with Harry and failed to maintain the

schedule     the    Division    provided.      According      to       a     Division

caseworker, defendant often would arrive thirty to forty minutes

late to her visits, cancel her visits, or confirm her visits but

not show up.

     Defendant's reliance on her visitation schedule is misplaced;

it fails to address the crux of the fourth prong's inquiry —

whether terminating defendant's parental rights would cause Harry

more harm than good.           The Division placed Harry with M.C., who

wants to adopt Harry in order to provide him with a stable home.

Both parties' expert witnesses testified that M.C. is a stable

caretaker, and Dr. Kanen asserted Harry would "experience severe

distress" if removed from her care.           The record does not support

defendant's argument that termination of her parental rights will

do more harm than good.

     Defendant's arguments do not warrant further discussion.                        R.

2:11-3(e)(1)(E).

     Affirmed.

                                          9                                   A-1653-16T1
10   A-1653-16T1